Case 5:10-cv-00809-VAP-OP Document 186 Filed 06/03/19 Page 1 of 5 Page ID #:3235



     MARLIN & SALTZMAN, LLP
 1 Stanley D. Saltzman, Esq. (SBN 90058)
     29800 Agoura Road, Suite 210
 2 Agoura Hills, California 91301
     Telephone: (818) 991-8080
 3 Facsimile:   (818) 991-8081
     ssaltzman@marlinsaltzman.com
 4
 5 LAW OFFICES OF SHAUN SETAREH
     Shaun Setareh, (SBN 204514)
 6 315 South Beverly Drive, Suite 315
     Beverly Hills, CA 90212
 7 Telephone: (310) 888-7771
     Facsimile: (310) 888-0109
 8 shaun@setarehlaw.com
 9 Attorneys for Plaintiffs
10 (Additional Counsel on next page)
11                      IN THE UNITED STATES DISTRICT COURT
12                         CENTRAL DISTRICT OF CALIFORNIA
13
     JOHN BURNELL, JACK POLLOCK,                  CASE NO. 5:10-CV-00809-VAP (OPx)
14 and all others similarly situated,             (Assigned to the Hon. Virginia A.
                                                  Phillips)
15               Plaintiffs,
                                                  JOINT STIPULATION RE:
16 v.                                             REMOVAL OF PLAINTIFF JOHN
                                                  BURNELL AS A PROPOSED
17 SWIFT TRANSPORTATION CO. OF                    REPRESENTATIVE PLAINTIFF
     ARIZONA, LLC,
18
                 Defendant.
19                                                Complaint Filed:   March 22, 2010
                                                  Trial Date:        None Set
20
21
22
23
24
25
26
27                                            1
28                               Joint Stipulation Re: Removal of Plaintiff John Burnell as a
                                                          Proposed Representative Plaintiff
                                                            Case No. 5:10-CV-00809-VAP
Case 5:10-cv-00809-VAP-OP Document 186 Filed 06/03/19 Page 2 of 5 Page ID #:3236




     Defendant’s Counsel
 1
 2 SHEPPARD, MULLIN, RICHTER & HAMPTON, LLP
     A Limited Liability Partnership
 3 Including Professional Corporations
     PAUL S. COWIE, Bar No. 250131
 4 pcowie@sheppardmullin.com
 5 ROBERT MUSSIG, BAR No. 240369
   Four Embarcadero Center, 17th Floor
 6 San Francisco, CA 94111-4109
   Telephone: 415-434-9100
 7 Facsimile: 415-434-3947
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                           2
28                              Joint Stipulation Re: Removal of Plaintiff John Burnell as a
                                                         Proposed Representative Plaintiff
                                                           Case No. 5:10-CV-00809-VAP
Case 5:10-cv-00809-VAP-OP Document 186 Filed 06/03/19 Page 3 of 5 Page ID #:3237




 1         Plaintiff Gilbert Saucillo (“Plaintiff”) and Defendant Swift Transportation Co. of
 2 Arizona, LLC (“Defendant”) (hereinafter collectively, the “Parties”), by and through
 3 their counsel of record, hereby stipulate and agree as follows:
 4         WHEREAS on March 22, 2010, this action was filed in State Court by Plaintiff
 5 and proposed representative plaintiff John Burnell;
 6         WHEREAS on June 2, 2010, this matter was removed to this Court by
 7 Defendant, and assigned to this Court as Case No.10-CV-00809-VAP (OPx);
 8         WHEREAS on October 12, 2010, this Court signed an Order permitting the
 9 filing of a First Amended Complaint which, among other amendments, added co-
10 plaintiff Jack Pollack as an additional proposed representative plaintiff (Dkt no. 20);
11         WHEREAS, on July 16, 2013, Plaintiffs filed their Motion for Leave to File a
12 Second Amended Complaint Substituting Gilbert Saucillo as a Representative Plaintiff
13 in Place of Plaintiff Jack Pollock;
14         WHEREAS, on August 27, 2013, following this court’s Order thereon, Plaintiffs
15 filed their Second Amended Complaint Substituting Gilbert Saucillo as a
16 Representative Plaintiff in Place of Plaintiff Jack Pollock, and also leaving in place
17 proposed representative plaintiff John Burnell;
18         WHEREAS, on May 4, 2016, this Court issued its Order denying the motion to
19 certification filed by plaintiffs Burnell and Saucillo;
20         WHEREAS, in 2018, counsel for the proposed class in another similar matter
21 also pending before this Court, styled as James R. Rudsell, et al. vs. Swift
22 Transportation, Case No. EDCV-12-00692 VAP (OPx), began negotiations to attempt
23 to resolve its claims, and eventually those negotiations expanded to also include the
24 claims asserted in the Burnell action, so that all claims in the two actions could be
25 addressed;
26         WHEREAS, the Parties to the two matters being negotiated have now reached a
27                                             3
28                               Joint Stipulation Re: Removal of Plaintiff John Burnell as a
                                                          Proposed Representative Plaintiff
                                                            Case No. 5:10-CV-00809-VAP
Case 5:10-cv-00809-VAP-OP Document 186 Filed 06/03/19 Page 4 of 5 Page ID #:3238




 1 proposed settlement of the actions, and the claims asserted therein;
 2        WHEREAS, over the course of the last two years, counsel for representative
 3 plaintiffs in the Burnell and Saucillo matter, Marlin & Saltzman LLP, have discovered
 4 that they have lost contact with plaintiff John Burnell;
 5        WHEREAS, despite having retained the services of the very capable private
 6 investigation firm of David Batza & Associates to assist in the search for Mr. Burnell,
 7 they have been unable to re-connect with plaintiff John Burnell;
 8        WHEREAS, in order to conclude the proposed settlement, it is necessary for the
 9 proposed representative plaintiffs in both actions to execute the agreement reached so
10 as to document the settlement and then be able to present it to the Court for
11 preliminary approval;
12        WHEREAS, given Plaintiff Burnell’s unavailability, he is not able to be reached
13 so as to enable him to execute the Settlement;
14         NOW THEREFORE, IT IS THE STIPULATION AND AGREEMENT OF
15 COUNSEL, as follows:
16        1. That to enable the proposed settlement of these proposed class actions to move
17           forward, that Plaintiff John Burnell will no longer serve as a proposed class
18           representative of the putative class in the within Burnell and Saucillo action;
19        2. That Plaintiff Gilbert Saucillo will remain in the Burnell matter as the proposed
20           class representative of said action;
21        3. That despite being removed as a proposed representative plaintiff, that any
22           and all rights and claims that Plaintiff Burnell has as a putative class member
23           shall remain valid and are not prejudiced by this stipulation; and,
24        4. The parties agree that this stipulation does not trigger the right to seek fees or
25           costs that either party may be entitled to at the termination of this lawsuit.
26
27                                             4
28                              Joint Stipulation Re: Removal of Plaintiff John Burnell as a
                                                         Proposed Representative Plaintiff
                                                           Case No. 5:10-CV-00809-VAP
Case 5:10-cv-00809-VAP-OP Document 186 Filed 06/03/19 Page 5 of 5 Page ID #:3239




 1 IT IS SO STIPULATED.
 2
     DATED: June 3, 2019                     MARLIN & SALTZMAN, LLP
 3                                           LAW OFFICES OF SHAUN SETAREH
 4
 5                                           By: /S/ Stanley D. Saltzman
                                                  Stanley D. Saltzman, Esq.
 6                                                Attorneys for Plaintiffs
 7
     DATED: June 3, 2019                     SHEPPARD, MULLIN, RICHTER &
 8                                           HAMPTON, LLP
 9
10                                           By:    /S/ Robert Mussig
11                                                  Paul S. Cowie, Esq.
                                                    Robert Mussig, Esq.
12                                                  Attorneys for Defendant
13                                                  SWIFT TRANSPORTATION CO. OF
                                                    ARIZONA, LLP
14
15
16
           Pursuant to Local Rule 5-4.3.4(a)(2), I attest that all of the signatories listed
17
     above concur in the contents of this filing and have authorized the filing of this
18
     document at the Proposed Order herewith.
19
20                                                   /S/ Stanley D. Saltzman
21                                                  Stanley D. Saltzman

22
23
24
25
26
27                                              5
28                                Joint Stipulation Re: Removal of Plaintiff John Burnell as a
                                                           Proposed Representative Plaintiff
                                                             Case No. 5:10-CV-00809-VAP
